UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report Convergence Core Plus Fund Convergence Opportunities Fund May 31, 2014 Investment Adviser Convergence Investment Partners, LLC 1245 Cheyenne Avenue Suite 102 Grafton, Wisconsin 53024 Phone: 877-677-9414 Table of Contents LETTER TO SHAREHOLDERS 3 CONVERGENCE CORE PLUS FUND EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 CONVERGENCE OPPORTUNITIES FUND EXPENSE EXAMPLE 11 INVESTMENT HIGHLIGHTS 13 CONVERGENCE CORE PLUS FUND SCHEDULE OF INVESTMENTS 15 SCHEDULE OF SECURITIES SOLD SHORT 23 CONVERGENCE OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS 26 SCHEDULE OF SECURITIES SOLD SHORT 33 STATEMENTS OF ASSETS AND LIABILITIES 36 STATEMENTS OF OPERATIONS 38 STATEMENTS OF CHANGES IN NET ASSETS CONVERGENCE CORE PLUS FUND 39 CONVERGENCE OPPORTUNITIES FUND 40 STATEMENTS OF CASH FLOWS 41 FINANCIAL HIGHLIGHTS CONVERGENCE CORE PLUS FUND 42 CONVERGENCE OPPORTUNITIES FUND 45 NOTES TO FINANCIAL STATEMENTS 46 NOTICE OF PRIVACY POLICY & PRACTICES 57 ADDITIONAL INFORMATION 58 Dear Shareholder: We are pleased to provide to you the semi-annual report of the Convergence Core Plus Fund and the Convergence Opportunities Fund for the period ended May 31, 2014. With the Core Plus Fund’s inception on December 29, 2009, we have now completed nearly four and one half years; and we are pleased to report that it has been a very good period, both on an absolute and relative basis. The Convergence Opportunities Fund opened on November 29, 2013 and is off to a very good start. Convergence Core Plus Fund Performance: Your Fund was up 110.89% from December 29, 2009 (its inception) to May 31, 2014 versus the Russell 3000 Index at 89.65%. Ten thousand dollars invested in the Convergence Core Plus Fund (MARNX) at its inception would be worth $21,089 as of 5/31/2014, $2,124 more than if you had it invested in the Russell 3000.*Over the past 3 years, the Core Plus Fund is up 15.66% per year versus the Russell 3000 at 14.80% per year. Convergence Core Plus Fund Through May 31, 2014 Total Returns Average Annual Returns Since Since Inception Inception Six One Three Annualized Annualized Quarter Month Year Year (12/29/09) (1/31/13) Convergence Core Plus Institutional Class 6.73% 7.25% 19.43% 15.66% 18.39% Investment Class 6.68% 7.06% 19.10% na na 22.93% Russell 3000 2.85% 7.08% 20.57% 14.80% 15.58% 23.29% Institutional Class Inception 12/29/2009, Investment Class Inception 1/31/2013 Gross Expense Ratios: Institutional Class is 2.21%, Investment Class is 2.49% Gross Expense Ratio Net of Dividends on Short Positions: Institutional Class 1.28%, Investment Class 1.56% Performance data quoted represents past performance and does not guarantee futureresults. The investment return and principal value of an investment will fluctuate so that aninvestor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-677-9414. * This illustrates the performance of a hypothetical $10,000 investment made in the Fund from 12/29/2009 – 5/31/2013 and assumes reinvestment of dividends and capital gains. Convergence Opportunities Fund Performance The Convergence Opportunities Fund completed its first 6 months up 1.84%, ahead of the Russell 2000 at -0.10%. We are particularly pleased that the Fund was able to jump out to a lead in a very difficult market for small cap stock investing. 3 Convergence Opportunities Fund Total Returns Through May 31, 2014 Six Since Quarter Month Inception Convergence Opportunities Institutional Class 1.50% 1.84% 1.84% Russell 2000 -3.77% -0.10% -0.10% Institutional Class Inception 11/29/2013 Gross Expense Ratios: Institutional Class 1.59% Net Expense Ratios: Institutional Class 1.50% The advisor has contractually agreed to waive fees and/or reimburse expenses through November 29, 2016. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-677-9414. Fundamental Management by the Numbers The Convergence approach recognizes that there are advantages to traditional fundamental management as well as modern quantitative management. Our work over the past 10 years has been devoted to building an investment process that captures the best attributes of both. Quantitative management – systematic, empirically validated, unbiased and unemotional – can also be unresponsive to current market trends the way fundamental management can be. We noted that in a dynamic environment, a successful investment process must also be dynamic. Further, we recognized that financial innovation has made traditional methods less effective, as evidenced by the continued decline in the percentage of managers that beat their benchmark. The Dynamic Process The Convergence dynamic process measures how investor preferences change. It then adjusts how we evaluate the attractiveness of a stock to reflect what the market deems important given the current environment. Every investor mentally follows this process. Convergence systematically measures these preference shifts and adjusts, or tilts, the criteria by which stocks are deemed to be “attractive.”By doing so, Convergence has built a quantitative approach that seeks to be responsive to the current environment. Capturing the Decision to Not Own Every investor makes two decisions, “Which stocks should I own?” and, “Which stocks should I avoid?” The decision to not own is every bit as important as the one to own. In this sense, every investor “shorts” stocks not owned, at least relative to the market. The problem is that the decision to not own is diluted due to the market cap weighted structure of most market benchmarks. While Exxon and Apple each represent more than 2% of the broad market, and not owning either has a material impact on the performance of an investor’s portfolio, if that investor decides not to own the 100th largest stock in the Russell 3000, he or she has avoided a stock that only represents 2/10th of 1%. Even a particularly prescient decision has no material impact. 4 Multiple Sources of Alpha Convergence’s work over the past 10 years found that the Convergence Dynamic Model is very effective at identifying what stocks to own as well as what stocks to not own. The Convergence process actively shorts stocks, not as a hedge, but as an alpha source. Because what drives a good short is not the opposite of what drives a good long, we separately apply our dynamic process to potential long and short candidates. Our experience and track record shows that the active short complements the long, adding alpha when traditional long investing is difficult. Actively shorting stocks seeks to reduce the risk of the portfolio and potentially improve the win percentage versus the market. We have found that including an active short in the process is a more effective, and cost-effective, way to improve the equity commitment as opposed to combining two separate managers, one long only and the other long/short. A Comprehensive Approach The Convergence dynamic process improves on the traditional approach to equity investing by combining the most attractive aspects of fundamental investing with quantitative investing. The Core Plus and Small Cap Core Plus approach also expands the management mandate to explicitly capture the alpha potential of the decision to “not own.” In this way, the Convergence Strategy has the potential to drive a more consistent and material alpha over the entire market cycle. Thank you for your support. David W. Schulz President Convergence Investment Partners, LLC Opinions expressed are subject to change, are not guaranteed and should not be construed as recommendations or investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in midcap companies involve additional risk such as limited liquidity and greater volatility than larger capitalization companies.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Funds regularly make short sales of securities, which involves unlimited risk including the possibility that losses may exceed the original amount invested.However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. Alpha is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000 Index. One cannot invest directly in an index. The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market.One cannot invest directly in an index. Up capture compares an investment’s performance against its benchmark during periods when the benchmark’s performance is positive, while down capture compares the investment’s performance against the benchmark during periods when the benchmark’s performance is negative. 5 CONVERGENCE CORE PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/13 – 5/31/14). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees which, although not charged by the Fund, may be charged by other funds. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 6 CONVERGENCE CORE PLUS FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.22%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.23%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $6.36. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.19. Investment Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.45%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.49%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $7.69. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $7.49. 7 CONVERGENCE CORE PLUS FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Average Annual Total Returns as of May 31, 2014 Institutional Russell Class Shares 3000 Index One Year % % Three Year % % Since Inception (12/29/09) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Continued 8 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date Continued 9 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2014 Investment Russell Class Shares 3000 Index One Year % % Since Inception (1/31/13) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investment Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 10 CONVERGENCE OPPORTUNITIES FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/13 – 5/31/14). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees which, although not charged by the Fund, may be charged by other funds. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 11 CONVERGENCE OPPORTUNITIES FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/13 5/31/14 12/1/13 – 5/31/14* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.62%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.50%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $7.55. *** Excludingdividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $7.54. 12 CONVERGENCE OPPORTUNITIES FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with small to medium market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund generally considers companies with small and medium market capitalizations to be those companies that comprise the lower 2,500 stocks by market capitalization of the Russell 3000 Index.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) 13 CONVERGENCE OPPORTUNITIES FUND Investment Highlights (Continued) (Unaudited) Total Returns as of May 31, 2014 Institutional Russell Class Shares 2000 Index Since Inception (11/29/13) % -0.10 % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 2000 is a subset of the Russell 3000 Index. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 14 CONVERGENCE CORE PLUS FUND Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS* 125.35% Accommodation 1.03% MGM Resorts International (a) $ Wyndham Worldwide Corp. Administrative and Support Services 0.78% AECOM Technology Corp. (a) Manpowergroup, Inc. Robert Half International, Inc. Air Transportation 2.09% Copa Holdings SA (b) Delta Air Lines, Inc. Southwest Airlines Co. Amusement, Gambling, and Recreation Industries 0.56% Las Vegas Sands Corp. Broadcasting (except Internet) 3.11% Cablevision Systems Corp. Starz (a) TiVo, Inc. (a) Walt Disney Co. Building Material and Garden Equipment and Supplies Dealers 0.75% Home Depot, Inc. Chemical Manufacturing 10.82% Alexion Pharmaceuticals, Inc. (a) Celanese Corp. Dow Chemical Co. Eli Lilly & Co. Hospira, Inc. (a) Impax Laboratories, Inc. (a) Johnson & Johnson LyondellBasell Industries NV (b) Medicines Co. (a) Myriad Genetics, Inc. (a) NewMarket Corp. The accompanying notes are an integral part of these financial statements. 15 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Chemical Manufacturing 10.82% (Continued) NPS Pharmaceuticals, Inc. (a) $ Pfizer, Inc. United Therapeutics Corp. (a) Computer and Electronic Product Manufacturing 12.19% Advanced Micro Devices, Inc. (a) Amkor Technology, Inc. (a) Apple, Inc. Brocade Communications Systems, Inc. Danaher Corp. Dolby Laboratories, Inc. (a) Harman International Industries, Inc. Integrated Device Technology, Inc. (a) Intel Corp. Marvell Technology Group Ltd. (b) ON Semiconductor Corp. (a) QUALCOMM, Inc. RF Micro Devices, Inc. (a) Sanmina Corp. (a) Skyworks Solutions, Inc. Vishay Intertechnology, Inc. Credit Intermediation and Related Activities 7.28% Citigroup, Inc. Huntington Bancshares, Inc. JPMorgan Chase & Co. KeyCorp SunTrust Banks, Inc. Wells Fargo & Co. Zions Bancorporation Data Processing, Hosting and Related Services 0.27% Citrix Systems, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing 1.93% Dover Corp. Emerson Electric Co. Helen of Troy Ltd. (a)(b) Whirlpool Corp. The accompanying notes are an integral part of these financial statements. 16 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Electronics and Appliance Stores 0.77% Ingram Micro, Inc. – Class A (a) $ Fabricated Metal Product Manufacturing 1.07% Ball Corp. Parker Hannifin Corp. Food Manufacturing 4.07% ConAgra Foods, Inc. Dean Foods Co. Hershey Co. Pilgrim’s Pride Corp. (a) Sanderson Farms, Inc. Tyson Foods, Inc. Food Services and Drinking Places 0.39% Hyatt Hotels Corp. (a) Gasoline Stations 0.60% Delek US Holdings, Inc. General Merchandise Stores 0.76% Dollar General Corp. (a) Health and Personal Care Stores 2.32% CVS Caremark Corp. Owens & Minor, Inc. Rite Aid Corp. (a) Insurance Carriers and Related Activities 9.44% Aetna, Inc. AmTrust Financial Services, Inc. Assurant, Inc. Centene Corp. (a) Everest Re Group Ltd. (b) Health Net, Inc. (a) MBIA, Inc. (a) Molina Healthcare, Inc. (a) Reinsurance Group of America, Inc. UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Leather and Allied Product Manufacturing 0.28% Skechers U.S.A., Inc. (a) $ Machinery Manufacturing 7.61% AGCO Corp. Caterpillar, Inc. General Electric Co. IDEX Corp. Lexmark International, Inc. Outerwall, Inc. (a) United Technologies Corp. Management of Companies and Enterprises 1.62% AES Corp. American Equity Investment Life Holding Co. Associated Banc-Corp. Merchant Wholesalers, Durable Goods 0.58% United Stationers, Inc. Xerox Corp. Merchant Wholesalers, Nondurable Goods 1.32% AmerisourceBergen Corp. Herbalife Ltd. (b) Mining (except Oil and Gas) 2.38% Compass Minerals International, Inc. Stillwater Mining Co. (a) Vulcan Materials Co. Miscellaneous Manufacturing 2.28% 3M Co. CR Bard, Inc. Miscellaneous Store Retailers 1.70% PetSmart, Inc. Staples, Inc. The accompanying notes are an integral part of these financial statements. 18 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Motor Vehicle and Parts Dealers 0.80% Group 1 Automotive, Inc. $ Nonstore Retailers 1.32% Amazon.com, Inc. (a) World Fuel Services Corp. Oil and Gas Extraction 2.88% Helmerich & Payne, Inc. Phillips 66 Other Information Services 1.69% Facebook, Inc. (a) Paper Manufacturing 1.29% Graphic Packaging Holding Co. (a) Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing 7.50% Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Valero Energy Corp. Pipeline Transportation 0.58% New Jersey Resources Corp. Plastics and Rubber Products Manufacturing 0.80% Carlisle Companies, Inc. Illinois Tool Works, Inc. Professional, Scientific, and Technical Services 2.14% Amdocs Ltd. (b) Cognizant Technology Solutions Corp. (a) Covance, Inc. (a) Interpublic Group of Companies, Inc. PAREXEL International Corp. (a) URS Corp. VMware, Inc. (a) The accompanying notes are an integral part of these financial statements. 19 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Publishing Industries (except Internet) 7.61% Aspen Technology, Inc. (a) $ Houghton Mifflin Harcourt, Co. (a) Manhattan Associates, Inc. (a) Microsoft Corp. New York Times Co. Oracle Corp. PTC, Inc. (a) Synopsys, Inc. (a) Take-Two Interactive Software, Inc. (a) Real Estate 0.53% Forest City Enterprises, Inc. (a) Rental & Leasing Services 0.71% Avis Budget Group, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 5.42% CBOE Holdings, Inc. E*TRADE Financial Corp. (a) Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Stifel Financial Corp. (a) T Rowe Price Group, Inc. Waddell & Reed Financial, Inc. Sporting Goods, Hobby, Musical Instrument, and Book Stores 0.82% Dick’s Sporting Goods, Inc. Support Activities for Mining 3.88% ConocoPhillips Nabors Industries Ltd. (b) RPC, Inc. Support Activities for Transportation 0.82% Expedia, Inc. The accompanying notes are an integral part of these financial statements. 20 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Telecommunications 1.50% AT&T, Inc. $ Equinix, Inc. (a) Level 3 Communications, Inc. (a) Transportation Equipment Manufacturing 2.74% American Railcar Industries, Inc. General Motors Co. Huntington Ingalls Industries, Inc. Lear Corp. Trinity Industries, Inc. Utilities 2.84% Avista Corp. CMS Energy Corp. Consolidated Edison, Inc. TECO Energy, Inc. UGI Corp. Waste Management and Remediation Services 0.42% Stericycle, Inc. (a) Water Transportation 0.44% Royal Caribbean Cruises Ltd. (b) Wholesale Electronic Markets and Agents and Brokers 0.62% Tech Data Corp. (a) TOTAL COMMON STOCKS (Cost $386,134,192) The accompanying notes are an integral part of these financial statements. 21 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS* 4.23% Camden Property Trust $ DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. EPR Properties Home Properties, Inc. Host Hotels & Resorts, Inc. Piedmont Office Realty Trust, Inc. UDR, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $13,701,764) SHORT-TERM INVESTMENTS 1.14% AIM STIT-STIC Prime Portfolio, 0.010% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,797,102) Total Investments (Cost $403,633,058) 130.72% Liabilities in Excess of Other Assets (30.72)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. * All or portion of these securities, totaling $432,812,990, are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown below represents the rate at May 31, 2014. Abbreviations: NV Naamoloze Vennootschap is the Dutch term for a public limited liability company. SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited Liability Company. The accompanying notes are an integral part of these financial statements. 22 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short May 31, 2014 (Unaudited) Shares Value Acadia Healthcare Company, Inc. $ ACADIA Pharmaceuticals, Inc. Alnylam Pharmaceuticals, Inc. Altera Corp. American Airlines Group, Inc. Arthur J. Gallagher & Co. Artisan Partners Asset Management, Inc. athenahealth, Inc. B&G Foods, Inc. Bank of the Ozarks, Inc. Caesars Entertainment Corp. CenturyLink, Inc. Chemtura Corp. Cheniere Energy, Inc. Clovis Oncology, Inc. Conn’s, Inc. Cousins Properties, Inc. Crown Holdings, Inc. Cubist Pharmaceuticals, Inc. Darling Ingredients, Inc. Diamond Resorts International, Inc. Diamondback Energy, Inc. DigitalGlobe, Inc. Energizer Holdings, Inc. Fidelity National Financial, Inc. FireEye, Inc. First Financial Holdings, Inc. FirstEnergy Corp. Fresh Market, Inc. Golar LNG Ltd. (a) HeartWare International, Inc. Hilltop Holdings, Inc. Hittite Microwave Corp. IHS, Inc. InterDigital, Inc. Intrexon Corp. InvenSense, Inc. Iron Mountain, Inc. Ironwood Pharmaceuticals, Inc. Kansas City Southern Kodiak Oil & Gas Corp. (a) Liberty Ventures Lions Gate Entertainment Corp. (a) Loral Space & Communications, Inc. The accompanying notes are an integral part of these financial statements. 23 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) May 31, 2014 (Unaudited) Shares Value M&T Bank Corp. $ MannKind Corp. McDermott International, Inc. (a) MDC Holdings, Inc. Media General, Inc. Medidata Solutions, Inc. Mid-America Apartment Communities, Inc. Monsanto Co. Navistar International Corp. Netflix, Inc. NetSuite, Inc. Nimble Storage, Inc. Nordson Corp. Norwegian Cruise Line Holdings Ltd. (a) Nuance Communications, Inc. OGE Energy Corp. Pandora Media, Inc. Plum Creek Timber Company, Inc. Post Holdings, Inc. Priceline Group, Inc. Prospect Capital Corp. Proto Labs, Inc. PVH Corp. Restoration Hardware Holdings, Inc. Rockwood Holdings, Inc. Ryland Group, Inc. Sanchez Energy Corp. Sarepta Therapeutics, Inc. ServiceNow, Inc. SolarCity Corp. Starbucks Corp. Stratasys Ltd. (a) SunEdison, Inc. Synageva BioPharma Corp. Tahoe Resources, Inc. (a) TAL International Group, Inc. Tenet Healthcare Corp. Tesla Motors, Inc. TFS Financial Corp. Theravance, Inc. Third Point Reinsurance Ltd. (a) Triumph Group Inc. Twitter, Inc. United Bankshares, Inc. The accompanying notes are an integral part of these financial statements. 24 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) May 31, 2014 (Unaudited) Shares Value Vertex Pharmaceuticals, Inc. $ WGL Holdings, Inc. WisdomTree Investments, Inc. Workday, Inc. WP Carey, Inc. Total Securities Sold Short (Proceeds $103,382,813) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 25 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS* 123.47% Accommodation 0.90% Penn National Gaming, Inc. (a) $ Administrative and Support Services 2.90% AECOM Technology Corp. (a) Kelly Services, Inc. Orbitz Worldwide, Inc. (a) Air Transportation 0.87% Copa Holdings SA (b) Ambulatory Health Care Services 3.20% Amsurg Corp. (a) Omnicare, Inc. OncoMed Pharmaceuticals, Inc. (a) Beverage and Tobacco Product Manufacturing 0.86% Wendy’s Co. Broadcasting (except Internet) 1.86% Cablevision Systems Corp. Starz (a) TiVo, Inc. (a) Chemical Manufacturing 9.05% Acceleron Pharma, Inc. (a) Depomed, Inc. (a) Emergent Biosolutions, Inc. (a) Ferro Corp. (a) FutureFuel Corp. Green Plains, Inc. Impax Laboratories, Inc. (a) Insys Therapeutics, Inc. (a) Myriad Genetics, Inc. (a) NewMarket Corp. PDL BioPharma, Inc. The accompanying notes are an integral part of these financial statements. 26 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Computer and Electronic Product Manufacturing 11.47% Amkor Technology, Inc. (a) $ Brocade Communications Systems, Inc. Dolby Laboratories, Inc. (a) Engility Holdings, Inc. (a) Harman International Industries, Inc. Integrated Device Technology, Inc. (a) Lattice Semiconductor Corp. (a) ON Semiconductor Corp. (a) Skyworks Solutions, Inc. Vishay Intertechnology, Inc. Construction of Buildings 1.07% Tutor Perini Corp. (a) Credit Intermediation and Related Activities 12.06% Central Pacific Financial Corp. City National Corp. Huntington Bancshares, Inc. Iberiabank Corp. MB Financial, Inc. PHH Corp. (a) SVB Financial Group (a) Webster Financial Corp. World Acceptance Corp. (a) Zions Bancorporation Data Processing, Hosting and Related Services 0.95% ExlService Holdings, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing 0.55% Helen of Troy Ltd. (a)(b) Electronics and Appliance Stores 1.02% Ingram Micro, Inc. (a) Fabricated Metal Product Manufacturing 1.20% Griffon Corp. Valmont Industries, Inc. The accompanying notes are an integral part of these financial statements. 27 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Food and Beverage Stores 0.85% Core-Mark Holding Company, Inc. $ Food Manufacturing 3.26% Pilgrim’s Pride Corp. (a) Sanderson Farms, Inc. Food Services and Drinking Places 1.46% Hyatt Hotels Corp. (a) Panera Bread Co. (a) Funds, Trusts, and Other Financial Vehicles 0.66% Solar Capital Ltd. Gasoline Stations 0.65% Delek US Holdings, Inc. Health and Personal Care Stores 2.94% Owens & Minor, Inc. Rite Aid Corp. (a) Hospitals 1.17% Magellan Health Services, Inc. (a) Insurance Carriers and Related Activities 7.82% AmTrust Financial Services, Inc. Assurant, Inc. Centene Corp. (a) Health Net, Inc. (a) Maiden Holdings Ltd. (b) Molina Healthcare, Inc. (a) WellCare Health Plans, Inc. (a) Leather and Allied Product Manufacturing 1.28% Deckers Outdoor Corp. (a) Skechers U.S.A., Inc. (a) Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) 1.19% RPX Corp. (a) The accompanying notes are an integral part of these financial statements. 28 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Machinery Manufacturing 5.68% AGCO Corp. $ Hyster-Yale Materials Handling, Inc. IDEX Corp. Lexmark International, Inc. Outerwall, Inc. (a) Scotts Miracle-Gro Co. Management of Companies and Enterprises 3.21% AGL Resources, Inc. Ambac Financial Group, Inc. (a) Associated Banc-Corp. Merchant Wholesalers, Durable Goods 1.73% Gentherm, Inc. (a) Schnitzer Steel Industries, Inc. Merchant Wholesalers, Nondurable Goods 0.65% Herbalife Ltd. (b) Miscellaneous Store Retailers 0.73% PetSmart, Inc. Nonstore Retailers 1.37% World Fuel Services Corp. Oil and Gas Extraction 1.40% Energy XXI Bermuda, Ltd. (b) Clayton Williams Energy, Inc. (a) Other Information Services 0.73% Groupon, Inc. (a) Paper Manufacturing 2.48% Graphic Packaging Holding Co. (a) Greif, Inc. Rock-Tenn Co. The accompanying notes are an integral part of these financial statements. 29 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Petroleum and Coal Products Manufacturing 0.47% Alon USA Energy, Inc. $ Primary Metal Manufacturing 0.97% Quanex Building Products Corp. Printing and Related Support Activities 0.71% Quad/Graphics, Inc. Professional, Scientific, and Technical Services 8.17% Constant Contact, Inc. (a) iGate Corp. (a) Insperity, Inc. Interpublic Group of Companies, Inc. Navigant Consulting, Inc. (a) Sapient Corp. (a) SolarWinds, Inc. (a) URS Corp. Vistaprint NV (a)(b) Publishing Industries (except Internet) 5.07% Aspen Technology, Inc. (a) Houghton Mifflin Harcourt Co. (a) Pegasystems, Inc. PTC, Inc. (a) Take-Two Interactive Software, Inc. (a) Real Estate 1.61% Forest City Enterprises, Inc. (a) Rental & Leasing Services 0.89% Avis Budget Group, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 2.31% Janus Capital Group, Inc. Piper Jaffray Companies (a) Social Assistance 1.00% Bright Horizons Family Solutions, Inc. (a) The accompanying notes are an integral part of these financial statements. 30 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Sporting Goods, Hobby, Musical Instrument, and Book Stores 0.96% Barnes & Noble, Inc. (a) $ Support Activities for Mining 4.05% Basic Energy Services, Inc. (a) Matrix Service Co. (a) Nabors Industries Ltd. (b) Parker Drilling Co. (a) Patterson-UTI Energy, Inc. Telecommunications 1.70% NeuStar, Inc. (a) Shenandoah Telecommunications Co. United States Cellular Corp. Transportation Equipment Manufacturing 2.34% AAR Corp. American Railcar Industries, Inc. Modine Manufacturing Co. (a) Truck Transportation 0.81% ArcBest Corp. Utilities 3.17% Ormat Technologies, Inc. UGI Corp. Vectren Corp. Wholesale Electronic Markets and Agents and Brokers 1.03% Tech Data Corp. (a) Wood Product Manufacturing 0.99% Universal Forest Products, Inc. TOTAL COMMON STOCKS (Cost $61,355,049) The accompanying notes are an integral part of these financial statements. 31 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS* 10.18% American Assets Trust, Inc. $ DuPont Fabros Technology, Inc. Home Properties, Inc. Investors Real Estate Trust Ryman Hospitality Properties, Inc. UDR, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,822,872) SHORT-TERM INVESTMENTS 1.03% AIM STIT-STIC Prime Portfolio, 0.010% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $518,252) Total Investments (Cost $66,696,173) 134.68% Liabilities in Excess of Other Assets (34.68)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. * All or portion of these securities, totaling $67,288,318, are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown below represents the rate at May 31, 2014. Abbreviations: SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited Liability Company. The accompanying notes are an integral part of these financial statements. 32 CONVERGENCE OPPORTUNITIES FUND Schedule of Securities Sold Short May 31, 2014 (Unaudited) Shares Value Acacia Research Corp. $ Acadia Healthcare Company, Inc. ACADIA Pharmaceuticals, Inc. Acadia Realty Trust Aircastle Ltd. (a) Alleghany Corp. Alliant Energy Corp. Alpha Natural Resources, Inc. Arch Coal, Inc. Arthur J. Gallagher & Co. Artisan Partners Asset Management, Inc. Atlas Air Worldwide Holdings, Inc. B&G Foods, Inc. Caesars Entertainment Corp. Conn’s, Inc. Cooper Tire & Rubber Co. Copart, Inc. Cousins Properties, Inc. Darling Ingredients, Inc. Diamond Resorts International, Inc. DigitalGlobe, Inc. El Paso Electric Co. Enanta Pharmaceuticals, Inc. Endocyte, Inc. Endologix, Inc. Energizer Holdings, Inc. Epizyme, Inc. FireEye, Inc. First BanCorp (a) First Financial Holdings, Inc. Five Below, Inc. Foundation Medicine, Inc. Fresh Market, Inc. Fusion-io, Inc. Group 1 Automotive, Inc. Halcon Resources Corp. HeartWare International, Inc. Hittite Microwave Corp. Idenix Pharmaceuticals, Inc. Infoblox, Inc. Intelsat SA (a) InterDigital, Inc. Intrepid Potash, Inc. Intrexon Corp. The accompanying notes are an integral part of these financial statements. 33 CONVERGENCE OPPORTUNITIES FUND Schedule of Securities Sold Short (Continued) May 31, 2014 (Unaudited) Shares Value InvenSense, Inc. $ Iron Mountain, Inc. Ironwood Pharmaceuticals, Inc. JC Penney Company, Inc. Kodiak Oil & Gas Corp. (a) KYTHERA Biopharmaceuticals, Inc. Liberty Ventures Loral Space & Communications, Inc. M/A-COM Technology Solutions Holdings, Inc. Marketo, Inc. Media General, Inc. Medidata Solutions, Inc. Millennial Media, Inc. Molycorp, Inc. Momenta Pharmaceuticals, Inc. Navistar International Corp. NCI Building Systems, Inc. Neurocrine Biosciences, Inc. Northfield Bancorp, Inc. OGE Energy Corp. Plum Creek Timber Company, Inc. Portola Pharmaceuticals, Inc. Post Holdings, Inc. Prospect Capital Corp. Ruckus Wireless, Inc. Ryland Group, Inc. Sanchez Energy Corp. Sarepta Therapeutics, Inc. Scorpio Tankers, Inc. (a) Sealed Air Corp. SeaWorld Entertainment, Inc. SFX Entertainment, Inc. SolarCity Corp. St. Joe Co. Tahoe Resources, Inc. (a) TAL International Group, Inc. Tenet Healthcare Corp. TESARO, Inc. TFS Financial Corp. Third Point Reinsurance Ltd. (a) Timken Co. Triangle Petroleum Corp. Triumph Group Inc. Trulia, Inc. The accompanying notes are an integral part of these financial statements. 34 CONVERGENCE OPPORTUNITIES FUND Schedule of Securities Sold Short (Continued) May 31, 2014 (Unaudited) Shares Value Ultratech, Inc. $ US Silica Holdings, Inc. Veeva Systems, Inc. Walter Investment Management Corp. Westamerica Bancorporation William Lyon Homes Wix.com Ltd. (a) Workday, Inc. Xoom Corp. XPO Logistics, Inc. Total Securities Sold Short (Proceeds $18,013,595) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 35 CONVERGENCE FUNDS Statements of Assets and Liabilities May 31, 2014 (Unaudited) Core Plus Opportunities Fund Fund Assets Investments, at value (cost $403,633,058 and $66,696,173, respectively) $ $ Receivable for investments sold — Dividends and interest receivable Deposit for short sales at broker Receivable for Fund shares sold Other assets Total Assets Liabilities Securities sold short, (proceeds $103,382,813 and $18,013,595, respectively) Payable for Fund shares redeemed — Payable for investments purchased — Dividends payable on short positions Payable to broker for interest expense Payable to Adviser Payable to affiliates Payable for distribution fees — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Securities sold short Net Assets $ $ The accompanying notes are an integral part of these financial statements. 36 CONVERGENCE FUNDS Statements of Assets and Liabilities (Continued) May 31, 2014 (Unaudited) Core Plus Opportunities Fund Fund Investment Class Shares Net Assets $ $
